Citation Nr: 1002824	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-22 275	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 
1977, and from January 1978 to August 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from January 2003 and August 2004 rating actions that denied 
service connection for residuals of a back injury.

In November 2004, the Veteran testified at a teleconference 
hearing before a decision review officer at the RO.

By decision of November 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reason expressed below, the issue on appeal is again 
being remanded to the RO.  The VA will notify the Veteran 
when further action on his part is required.


REMAND

In his July 2006 Substantive Appeal, the Veteran requested a 
Board videoconference hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C.  By letter of August 2008, the RO 
notified the Veteran and his attorney of a Board 
videoconference hearing that had been scheduled for him at 
the RO for a date in September.  By letter of September 2008, 
a Board VLJ granted the veteran's motion to reschedule the 
Board videoconference hearing for a later date.  Subsequent 
correspondence indicates that the Veteran was scheduled for a 
Board videoconference hearing at the RO for a date in mid-
November 2008.  By letter of early November 2008, the 
veteran's attorney requested that the Board videoconference 
hearing be cancelled and that the Veteran instead be 
scheduled to personally appear for a Board hearing before a 
VLJ at the RO (Travel Board hearing).  

Correspondence in April 2009 indicates that the veteran's 
attorney changed his request for a Travel Board hearing back 
to a request for a Board videoconference hearing.  He 
reiterated his request for a Board videoconference hearing in 
correspondence of July and August 2009.

By letter of mid-November 2009, the RO notified the Veteran 
and his attorney of a Board videoconference hearing that had 
been scheduled for him at the RO for a date in December.  In 
late November 2009, the veteran's attorney requested that the 
Board videoconference hearing be cancelled and that the 
Veteran instead be scheduled to personally appear for a Board 
hearing before a VLJ at the RO (Travel Board hearing).  

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO for the following action:

The RO should schedule a Travel Board 
hearing for the Veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the Veteran, 
with a copy to his attorney.  Any failure 
of the Veteran to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims folder 
should be transferred back to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

